Citation Nr: 1503145	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status post acute myocardial infarction.

2.  Entitlement to service connection for a stroke, to include as secondary to coronary artery disease, status post acute myocardial infarction.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness/tingling/aching arms.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date prior to July 25, 2013, for the grant of service connection for diabetes mellitus.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966, and in the United States Air Force from October 1966 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010, November 2012, and March 2014 by the Department of Veterans Affairs (VA) Regional Offices (ROs) and Insurance Center in Philadelphia, Pennsylvania, and Waco, Texas.  Current jurisdiction of the Veteran's file resides with the Waco RO.  

Per his request, a Board video-conference hearing before a Veterans Law Judge was scheduled for December 2014, but was cancelled by the Veteran.  As such, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Relevant to the Veteran's claim for a higher initial rating for his coronary artery disease, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine the current nature and severity of such disability.  While the Veteran was last afforded a VA examination in March 2013, a new examination is necessary in order to determine the current severity of the Veteran's coronary artery disease as such examination relied on non-contemporaneous test results and evidence of record suggests that his condition may have worsened since such examination.   

Specifically, the Board observes that the Veteran was last examined by VA in March 2013 (report filed in April 2013), but was not administered a stress test to determine his metabolic equivalent (MET) level.  Rather, in a May 2013 addendum opinion, the examiner stated that the Veteran's MET level of 7 was estimated based upon a stress test conducted in December 2003.  Further, with regard to the Veteran's left ventricular ejection fraction (LVEF), which the examiner noted as 65%, the examiner relied upon the results of a test conducted in May 2009 (although the examiner noted that the results of the examination were not of record).  The examiner indicated that there was no evidence of cardiac hypertrophy or dilation, but again relied on the results of tests conducted in May 2009 to form that opinion.  As MET and LVEF data is required for the rating criteria, the Board finds that a new VA examination, to includes a stress test, is warranted.   

Additionally, the Veteran has submitted evidence which indicates that his condition may have worsened subsequent to the diagnostic testing used to form the March 2013 VA examiner's opinion.  Regarding the examiner's reliance on the December 2003 MET level, the Veteran pointed to the medical evidence of record that showed that the Veteran was evaluated at 4 METs in June 2005 by an Air Force physician.  Despite the change in the MET level, the examiner nevertheless relied on the December 2003 test results.  In July 2012, the Veteran's private physician stated that the Veteran had suffered a stroke in June 2011 and currently experienced numbness, balance issues, light-headedness, and fatigue.

Therefore, as the March 2013 VA examination was based upon outdated medical diagnostic testing, and because evidence submitted by the Veteran suggests that his condition may have worsened since the last diagnostic testing was conducted, a remand is necessary to afford the Veteran a new VA examination which addresses the current nature and severity of his heart condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his coronary artery disease that have not been obtained.  Thereafter, all identified records, to include VA treatment records dated from July 2012 to the present, should be obtained for consideration in his appeal.  Finally, the Board notes that, subsequent to the issuance of the most recent supplemental statement of the case in December 2013, additional medical evidence has been associated with the record.  Therefore, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the December 2013 supplemental statement of the case.

Regarding the remaining issues on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In regard to the issue of entitlement to service connection for a stroke, whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for numbness/tingling/aching arms, and entitlement to a TDIU, a rating decision issued in November 2012 denied such benefits.  Thereafter, in August 2013, the Veteran entered a notice of disagreement as to the denial of such issue.  Specifically, he submitted a document indicating that he requested an appeal of the decisions made in November 2012 and listed the aforementioned issues.  Relevant to the issue of entitlement to an earlier effective date for the award of service connection for diabetes mellitus, a rating decision issued in March 2014 awarded service connection for such disability and assigned an effective date of July 25, 2013.  Thereafter, in April 2014, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  Specifically, he stated that he was submitting such document in support of his appeal regarding the effective date.  The Board finds that the August 2013 and April 2014 statements meets the criteria for a notice of disagreement as such expressed dissatisfaction or disagreement with the determinations and a desire to contest the result.  38 C.F.R. § 20.201.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for a stroke, whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness/tingling/aching arms, entitlement to a TDIU, and entitlement to an effective date prior to July 25, 2013, for the grant of service connection for diabetes mellitus.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his coronary artery disease.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from July 2012 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connection coronary artery disease.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following the examination, the examiner should address the following:

a)  Describe all symptoms caused by the Veteran's service-connected coronary artery disease, as well as the severity of each symptom.  The examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.

b)  The examiner should describe what type of employment activities would be limited due to the service-connected coronary artery disease.

c)  The examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected coronary artery disease, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment cause by nonservice-connected disabilities.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a higher initial rating for coronary artery disease should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the December 2013 supplemental statement of the case.  If the benefits sought on appeal are denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




